Candler, Justice,
dissenting. Section 1 of an act which was passed in 1957 (Ga. L. 1957, p. 658; Code Ann. § 26-4704) declares: “For the purposes of this Act the crime of barratry is hereby defined as any of the following: ... 3. Any person who seeks out and proposes to another person that they present and urge a suit against another person, the State of Georgia, the United States or any other legal entity, shall be guilty of the crime of barratry.” Clearly, the quoted provision of this act creates a penal offense which may be committed by the act or acts of one person. While it is trae that this section of the act does not expressly prescribe punishment for the criminal offense .created thereby, yet Code § 26-101 provides: “The term felony means an offense, for which the offender, on conviction, shall be liable to be punished by death or imprisonment in the penitentiary, and not otherwise. Every other crime is a misdemeanor.” When § 1 (3) of the 1957 barratry act and Code § 26-101 are construed together, as they may properly be, it seems clear to me that they create and prescribe misdemeanor punishment for the crime of barratry, a penal offense which one person may commit. In this case the accused was indicted and convicted in Polk County for violating the provisions of Section 1 (3) of the 1957 barratry act and the evidence which the State introduced on his trial was, as I view it, amply sufficient to support the guilty verdict returned against him. The Court of Appeals affirmed his conviction (Byington v. State, 106 Ga. App. 247, 126 SE2d 698) and this court by a vote of 5 to 2 granted his application for the writ of certiorari. Being of the opinion that Section 1 (3) of the 1957 act creates the crime of barratry which a person acting alone commits when he seeks out and proposes to another person that he present and urge a suit against another person, the State of Georgia, the United States or any other legal entity, and being also of the opinion that the evidence authorized the defendant’s conviction of the offense for which he was in-*443dieted, I would affirm the judgment rendered by the Court of Appeals.
I am authorized to say that Chief Justice Duckworth fully concurs in this dissent.